Exhibit 10.1

VICAL INCORPORATED

Common Stock

($0.01 par value per share)

AT-THE-MARKET EQUITY OFFERING SALES AGREEMENT

November 7, 2012

STIFEL, NICOLAUS & COMPANY, INCORPORATED

One South Street, 15th Floor

Baltimore, Maryland 21202

Ladies and Gentlemen:

Vical Incorporated, a Delaware corporation (the “Company”), proposes, subject to
the terms and conditions stated herein, to issue and sell from time to time to
or through Stifel, Nicolaus & Company, Incorporated (“Stifel Nicolaus”), as
sales agent and/or principal (“Agent”), shares (the “Shares”) of the Company’s
common stock, $0.01 par value per share (the “Common Stock”), having an
aggregate offering price of up to $50,000,000 (the “Maximum Offering Size”) on
the terms set forth in Section 2 of this At-the-Market Equity Offering Sales
Agreement (the “Agreement”). The Company agrees that whenever it determines to
sell Shares directly to the Agent as principal, it will enter into a separate
agreement (each, a “Terms Agreement”) in substantially the form of Annex I
hereto, relating to such sale in accordance with Section 3 of this Agreement.
The foregoing notwithstanding, the Company shall not issue or sell pursuant to
this Agreement an aggregate amount of Common Stock that would cause the Company
to exceed the amount of securities issuable pursuant to Instruction 1.B.6 of
Form S-3 at any time the Company is subject to such limitation. For purposes of
clarification, Stifel Nicolaus shall have no obligation with respect to the
Company’s compliance with the foregoing sentence.

Section 1. Representations and Warranties. The Company represents and warrants
to the Agent that as of the date of this Agreement, each Applicable Time (as
defined in Section 1(c) below) and each Settlement Date (as defined in
Section 2(g) below):

(a) Compliance with Registration Requirements. The Company has filed with the
Securities and Exchange Commission (the “Commission”) a registration statement
under the Securities Act of 1933, as amended (the “1933 Act”), on Form S-3 (File
No. 333-181157), in respect of the Company’s Common Stock (including the Shares)
(collectively, the “Securities”) not earlier than three years prior to the date
hereof; such registration statement, and any post-effective amendment thereto,
has become effective; and no stop order suspending the effectiveness of such
registration statement or any part thereof has been issued and no proceeding for
that purpose has been initiated or, to the knowledge of the Company, threatened
by the Commission (the base prospectus filed as part of such registration
statement, in the form in which it has most recently been filed with the
Commission on or prior to the date of this Agreement, is hereinafter called the
“Basic Prospectus”; the various parts of such registration statement, including
all exhibits thereto and any prospectus supplement or prospectus relating to the
Shares that is filed with the Commission and deemed by virtue of Rule 430B under
the 1933 Act to be part of such registration statement, each as amended at the
time such part of the registration statement became effective, are hereinafter
collectively called the “Registration Statement”; the prospectus supplement
specifically relating to the Shares prepared and filed with the Commission
pursuant to Rule 424(b) under the 1933 Act is hereinafter called the “Prospectus
Supplement”; the Basic Prospectus, as amended and supplemented by the Prospectus
Supplement, is hereinafter called the “Prospectus”; any reference herein to the
Basic Prospectus, the Prospectus Supplement or the Prospectus shall be deemed to
refer to and include the documents incorporated by reference therein pursuant to
Item 12 of Form S-3 under the 1933 Act; any reference to any amendment or
supplement to the Basic Prospectus, the Prospectus Supplement or the Prospectus
shall be deemed to refer to and include any post-effective amendment to the
Registration Statement, any prospectus supplement or prospectus relating to the
Shares filed with the Commission pursuant to Rule 424(b) under the 1933 Act and
any documents filed under the Securities Exchange Act of 1934, as amended (the
“1934 Act”), and incorporated therein, in each case after the date of the Basic
Prospectus, the Prospectus Supplement or the Prospectus, as the case may be; any
reference to any amendment to

 

1



--------------------------------------------------------------------------------

the Registration Statement shall be deemed to refer to and include any annual
report of the Company filed pursuant to Section 13(a) or 15(d) of the 1934 Act
after the effective date of the Registration Statement that is incorporated by
reference in the Registration Statement; and any “issuer free writing
prospectus” as defined in Rule 433 under the 1933 Act relating to the Shares is
hereinafter called an “Issuer Free Writing Prospectus”).

No order preventing or suspending the use of the Basic Prospectus, the
Prospectus Supplement, the Prospectus or any Issuer Free Writing Prospectus has
been issued by the Commission, and the Basic Prospectus and the Prospectus
Supplement, at the time of filing thereof, conformed in all material respects to
the requirements of the 1933 Act and the rules and regulations of the Commission
thereunder (the “1933 Act Regulations”) and did not contain an untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

For the purposes of this Agreement, the “Applicable Time” means, with respect to
any Shares, the time of delivery of instructions to sell Shares pursuant to
Section 2(b) hereof or of delivery of a Terms Agreement, as applicable, for the
sale of such Shares pursuant to this Agreement. The Prospectus and the
applicable Issuer Free Writing Prospectus(es) issued at or prior to such
Applicable Time, taken together (collectively, and, with respect to any Shares,
together with the public offering price of such Shares, the “General Disclosure
Package”) as of each Applicable Time and each Settlement Date, will not include
any untrue statement of a material fact or omit to state any material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; and each applicable
Issuer Free Writing Prospectus will not conflict with the information contained
in the Registration Statement, the Prospectus Supplement or the Prospectus and
each such Issuer Free Writing Prospectus, as supplemented by and taken together
with the General Disclosure Package as of such Applicable Time, will not include
any untrue statement of a material fact or omit to state any material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

(b) Incorporation of Documents by Reference. The documents incorporated or
deemed to be incorporated by reference in the Registration Statement and the
Prospectus, when they became effective or were filed with the Commission, as the
case may be, complied in all material respects with the requirements of the 1934
Act and the rules and regulations of the Commission under the 1934 Act, and,
when read together with the other information in the Prospectus, (a) at the time
the Registration Statement became effective, (b) at the time the Prospectus was
issued and (c) on the date of this Agreement, did not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

(c) Independent Registered Public Accounting Firm. Ernst & Young LLP, who have
expressed their opinion with respect to the financial statements (which term as
used in this Agreement includes the related notes thereto) filed with the
Commission as a part of the Registration Statement and incorporated by reference
in the General Disclosure Package and the Prospectus (each, an “Applicable
Prospectus” and collectively, the “Applicable Prospectuses”), are
(i) independent public or certified public accountants as required by the 1933
Act and the 1934 Act, (ii) in compliance with the applicable requirements
relating to the qualification of accountants under Rule 2-01 of Regulation S-X
and (iii) an independent registered public accounting firm as defined by the
Public Company Accounting Oversight Board (the “PCAOB”) whose registration has
not been suspended or revoked and, to the Company’s knowledge, who has not
requested such registration to be withdrawn.

(d) Financial Statements. The financial statements filed with the Commission as
a part of the Registration Statement and included in the General Disclosure
Package and the Prospectus present fairly the consolidated financial position of
the Company and its subsidiaries as of and at the dates indicated and the
results of their operations and cash flows for the periods specified. The
supporting schedules included in the Registration Statement present fairly the
information required to be stated therein. Such financial statements and
supporting schedules have been prepared in conformity with generally accepted
accounting principles as applied in the United States applied on a consistent
basis throughout the periods involved, except as may be expressly stated in the
related notes thereto. No other financial statements or supporting schedules are
required to be included in a Registration Statement or any Applicable
Prospectus. The financial data set forth or incorporated by reference in each
Applicable Prospectus fairly present the information set forth therein on a
basis consistent with that of the audited

 

2



--------------------------------------------------------------------------------

financial statements contained in each Registration Statement and each
Applicable Prospectus. To the Company’s knowledge, no person who has been
suspended or barred from being associated with a registered public accounting
firm, or who has failed to comply with any sanction pursuant to Rule 5300
promulgated by the PCAOB, has participated in or otherwise aided the preparation
of, or audited, the financial statements, supporting schedules or other
financial data filed with the Commission as a part of a Registration Statement
and included in any Applicable Prospectus.

(e) No Material Adverse Change in Business. Except as otherwise disclosed in the
General Disclosure Package, subsequent to the respective dates as of which
information is given in the General Disclosure Package: (i) there has been no
material adverse change, or any development that could reasonably be expected to
result in a material adverse change, in the condition, financial or otherwise,
or in the earnings, business, operations or prospects, whether or not arising
from transactions in the ordinary course of business, of the Company and its
subsidiaries, considered as one entity (any such change is called a “Material
Adverse Change”); (ii) the Company and its subsidiaries, considered as one
entity, have not incurred any material liability or obligation, indirect, direct
or contingent, not in the ordinary course of business nor entered into any
material transaction or agreement not in the ordinary course of business; and
(iii) there has been no dividend or distribution of any kind declared, paid or
made by the Company or, except for dividends paid to the Company or other
subsidiaries, any of its subsidiaries on any class of capital stock or
repurchase or redemption by the Company or any of its subsidiaries of any class
of capital stock.

(f) Incorporation and Good Standing of the Company and its Subsidiaries. Each of
the Company and its subsidiaries has been duly incorporated or organized, as the
case may be, and is validly existing as a corporation, partnership or limited
liability company, as applicable, in good standing under the laws of the
jurisdiction of its incorporation or organization and has the power and
authority (corporate or other) to own, lease and operate its properties and to
conduct its business as described in each Applicable Prospectus and, in the case
of the Company, to enter into and perform its obligations under this Agreement,
except where the failure to be in good standing would not reasonably be expected
to result in a Material Adverse Change. Each of the Company and each subsidiary
is duly qualified as a foreign corporation, partnership or limited liability
company, as applicable, to transact business and is in good standing in the
State of California and each other jurisdiction in which such qualification is
required, whether by reason of the ownership or leasing of property or the
conduct of business, except where the failure to be so qualified or in good
standing would not reasonably be expected to result in a Material Adverse
Change. All of the issued and outstanding capital stock or other equity or
ownership interests of each subsidiary have been duly authorized and validly
issued, are fully paid and nonassessable and, except as set forth in the General
Disclosure Package, are owned by the Company, directly or through subsidiaries,
free and clear of any security interest, mortgage, pledge, lien, encumbrance or
adverse claim. The Company does not own or control, directly or indirectly, any
corporation, association or other entity other than (i) the subsidiaries, if
any, listed in Exhibit 21 to the Company’s most recent Annual Report on Form 10
K, (ii) any subsidiaries described in the General Disclosure Package and
(iii) such other entities omitted from Exhibit 21 which, when such omitted
entities are considered in the aggregate as a single subsidiary, would not
constitute a “significant subsidiary” within the meaning of Rule 1-02(w) of
Regulation S-X.

(g) Capitalization and Other Capital Stock Matters. As of the dates indicated
therein, the authorized, issued and outstanding capital stock of the Company was
as set forth in each Applicable Prospectus. Since the most recent date such
information was included in an Applicable Prospectus, there has been no material
change in the authorized, issued and outstanding capital stock of the Company
(other than for subsequent issuances, if any, pursuant to employee benefit plans
described in such General Disclosure Package, upon the exercise of outstanding
options or warrants or the settlement of restricted stock units described in
such Applicable Prospectus, as a result of sales of Shares hereunder or as
otherwise described in the General Disclosure Package). The shares of Common
Stock (including the Shares) conform in all material respects to the description
thereof contained in the General Disclosure Package. All of the issued and
outstanding Shares have been duly authorized and validly issued, are fully paid
and nonassessable and have been issued in compliance with federal and state
securities laws. None of the outstanding Shares was issued in violation of any
preemptive rights, rights of first refusal or other similar rights to subscribe
for or purchase securities of the Company. Except as may have been issued
pursuant to the Company’s stock option and other stock plans or arrangements, in
each case as described in the General Disclosure Package, there are no
authorized or outstanding options, warrants, preemptive rights, rights of first
refusal or other rights to purchase, or equity or debt securities convertible
into or exchangeable or exercisable for, any capital stock of the

 

3



--------------------------------------------------------------------------------

Company or any of its subsidiaries other than those accurately described in each
Applicable Prospectus. The description of the Company’s stock option, stock
bonus and other stock plans or arrangements, and the options or other rights
granted thereunder, set forth in each Applicable Prospectus accurately and
fairly presents the information required to be shown with respect to such plans,
arrangements, options and rights. All grants of options to acquire shares of
Common Stock (each, a “Company Stock Option”) were validly issued and approved
by the Board of Directors of the Company, a committee thereof or an individual
with authority duly delegated by the Board of Directors of the Company or a
committee thereof. Grants of Company Stock Options were (i) made in material
compliance with all applicable laws and (ii) as a whole, made in material
compliance with the terms of the plans under which such Company Stock Options
were issued. There is no and has been no policy or practice of the Company to
coordinate the grant of Company Stock Options with the release or other public
announcement of material information regarding the Company or its results of
operations or prospects. Except as described in the General Disclosure Package
and the Prospectus, the Company has not sold or issued any Shares during the
six-month period preceding the date of any Prospectus, including any sales
pursuant to Rule 144A under, or Regulations D or S of, the 1933 Act other than
Shares issued pursuant to employee benefit plans, qualified stock options plans
or other employee compensation plans or pursuant to outstanding options, rights
or warrants.

(h) Authorization of Agreements. This Agreement has been, and any Terms
Agreement will be, duly authorized, executed and delivered by, and this
Agreement is, and any Terms Agreement will be, a valid and binding agreement of,
the Company, enforceable against the Company in accordance with its terms,
except as rights to indemnification hereunder may be limited by applicable law
and except as the enforcement hereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting the
rights and remedies of creditors or by general equitable principles.

(i) Authorization of Shares. The Shares have been duly authorized for issuance
and sale pursuant to this Agreement and, when issued and delivered by the
Company pursuant to this Agreement or any Terms Agreement, will be validly
issued, fully paid and nonassessable, and the issuance and sale of the Shares is
not subject to any preemptive rights, rights of first refusal or other similar
rights to subscribe for or purchase the Shares.

(j) Non-Contravention of Existing Instruments; No Further Authorizations or
Approvals Required. Neither the Company nor any of its subsidiaries is in
violation of its charter or bylaws, partnership agreement or operating agreement
or similar organizational document, as applicable, or is in default (or, with
the giving of notice or lapse of time, would be in default) (“Default”) under
any indenture, mortgage, loan or credit agreement, note, contract, franchise,
lease or other instrument to which the Company or any of its subsidiaries is a
party or by which it or any of them may be bound (including, without limitation,
any credit agreement, indenture, pledge agreement, security agreement or other
instrument or agreement evidencing, guaranteeing, securing or relating to
indebtedness of the Company or any of its subsidiaries), or to which any of the
property or assets of the Company or any of its subsidiaries is subject (each,
an “Existing Instrument”), except for such Defaults described in the General
Disclosure Package or as would not reasonably be expected to, individually or in
the aggregate, result in a Material Adverse Change. The Company’s execution,
delivery and performance of this Agreement and any Terms Agreement, consummation
of the transactions contemplated hereby and by any Terms Agreement and by each
Applicable Prospectus and the issuance and sale of the Shares (i) have been duly
authorized by all necessary corporate action and will not result in any
violation of the provisions of the charter or bylaws, partnership agreement or
operating agreement or similar organizational document of the Company or any
subsidiary, as applicable, (ii) will not conflict with or constitute a breach
of, or Default under, or result in the creation or imposition of any lien,
charge or encumbrance upon any property or assets of the Company or any of its
subsidiaries pursuant to, or require the consent of any other party to, any
Existing Instrument, except for such breaches, Defaults or results, or failure
to obtain such consent, as would not reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Change and (iii) will not result
in any violation of any law, administrative regulation or administrative or
court decree applicable to the Company or any subsidiary, except for such
violations as would not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Change. No consent, approval,
authorization or other order of, or registration or filing with, any court or
other governmental or regulatory authority or agency, is required for the
Company’s execution, delivery and performance of this Agreement or any Terms
Agreement and consummation of the transactions contemplated hereby and by any
Terms Agreement and each Applicable Prospectus, except such as have been
obtained or made or will be made by the Company under the 1933 Act, or that may
be required under applicable state securities or blue sky laws and from the
Financial Industry Regulatory Authority (“FINRA”).

 

4



--------------------------------------------------------------------------------

(k) No Material Actions or Proceedings. Except as disclosed in the General
Disclosure Package, there are no legal or governmental actions, suits or
proceedings pending or, to the Company’s knowledge, threatened against or
affecting the Company or any of its subsidiaries, which (i) have as the subject
thereof any officer or director of, or property owned or leased by, the Company
or any of its subsidiaries or (ii) relate to environmental or discrimination
matters, where in any such case (A) to the Company’s knowledge, there is a
substantial likelihood that such action, suit or proceeding will be determined
adversely to the Company, such subsidiary or such officer or director, (B) any
such action, suit or proceeding, if so determined adversely, would reasonably be
expected to result in a Material Adverse Change or adversely affect the
consummation of the transactions contemplated by this Agreement or (C) any such
action, suit or proceeding is or would be material in the context of the sale of
Shares. Except as disclosed in the General Disclosure Package, no material labor
dispute with the employees of the Company or any of its subsidiaries, or to the
Company’s knowledge, with the employees of any principal supplier, manufacturer,
customer or contractor of the Company, exists or, to the Company’s knowledge, is
threatened or imminent.

(l) Accuracy of Exhibits. There are no contracts or documents which are required
to be described in the Registration Statement or the Prospectus or the documents
incorporated by reference therein or to be filed as exhibits thereto which have
not been so described and filed as required.

(m) Intellectual Property Rights. Except as disclosed in the General Disclosure
Package, the Company and its subsidiaries own, possess or can acquire on
reasonable terms sufficient trademarks, trade names, patent rights, copyrights,
domain names, licenses, approvals, trade secrets and other similar rights
(collectively, “Intellectual Property Rights”) reasonably necessary to conduct
their businesses as now conducted; except to the extent failure to own, possess
or acquire such Intellectual Property Rights would not result in a Material
Adverse Change. Except as disclosed in the General Disclosure Package, neither
the Company nor any of its subsidiaries has received, or has any reason to
believe that it will receive, any notice of infringement or conflict with
asserted Intellectual Property Rights of others. Except as disclosed in the
General Disclosure Package or as would not be reasonably likely to result,
individually or in the aggregate, in a Material Adverse Change, (A) to the
Company’s knowledge, there is no infringement, misappropriation or violation by
third parties of any of the Intellectual Property Rights owned by the Company;
(B) there is no pending or, to the Company’s knowledge, threatened action, suit,
proceeding or claim by others challenging the rights of the Company and its
subsidiaries in or to any such Intellectual Property Rights, and the Company is
unaware of any facts which would form a reasonable basis for any such claim,
that would, individually or in the aggregate, together with any other claims in
this subsection (m) result in a Material Adverse Change; (C) the Intellectual
Property Rights owned by the Company and its subsidiaries and, to the Company’s
knowledge, the Intellectual Property Rights licensed to the Company and its
subsidiaries have not been adjudged by a court of competent jurisdiction invalid
or unenforceable, in whole or in part, and except as otherwise disclosed in the
General Disclosure Package, there is no pending or, to the Company’s knowledge,
threatened action, suit, proceeding or claim by others challenging the validity
or scope of any such Intellectual Property Rights, and the Company is unaware of
any facts which would form a reasonable basis for any such claim that would,
individually or in the aggregate, together with any other claims in this
subsection (m) result in a Material Adverse Change; (D) there is no pending or,
to the Company’s knowledge, threatened action, suit, proceeding or claim by
others that the Company or its subsidiaries infringe, misappropriate or
otherwise violate any Intellectual Property Rights or other proprietary rights
of others, the Company and its subsidiaries have not received any written notice
of such claim and the Company is unaware of any other facts which would form a
reasonable basis for any such claim that would reasonably be expected,
individually or in the aggregate, together with any other claims in this
subsection (m) to result in a Material Adverse Change; and (E) to the Company’s
knowledge, no employee of the Company or a subsidiary of the Company is in or
has ever been in violation in any material respect of any term of any employment
contract, patent disclosure agreement, invention assignment agreement,
non-competition agreement, non-solicitation agreement, nondisclosure agreement
or any restrictive covenant to or with a former employer where the basis of such
violation relates to such employee’s employment with the Company or a subsidiary
of the Company, or actions undertaken by the employee while employed with the
Company or a subsidiary of the Company and would reasonably be expected to
result, individually or in the aggregate, in a Material Adverse Change. To the
Company’s knowledge, all material technical information developed by and
belonging to the Company and its subsidiaries for which they have not sought,
and do not intend to seek, to patent or otherwise protect pursuant to applicable
intellectual property laws has been kept confidential or disclosed only under
obligations of confidentiality. The Company is not a party to or bound by any
options, licenses or agreements with

 

5



--------------------------------------------------------------------------------

respect to the Intellectual Property Rights of any other person or entity that
are required to be set forth in any Applicable Prospectus and are not described
therein. The General Disclosure Package contains in all material respects the
same description of the matters set forth in the preceding sentence contained in
any Applicable Prospectus. None of the technology employed by the Company or any
of its subsidiaries has been obtained or is being used by the Company or any of
its subsidiaries in violation of any contractual obligation binding on the
Company or any of its subsidiaries or, to the Company’s knowledge, any of its or
its subsidiaries’ officers, directors or employees or otherwise in violation of
the rights of any persons, except in each case for such violations that would
not reasonably be expected to result in a Material Adverse Change.

(n) No Price Stabilization or Manipulation; Compliance with Regulation M. The
Company has not taken, nor will the Company take, directly or indirectly, any
action designed to or that might be reasonably expected to cause or result in
stabilization or manipulation of the price of the shares of Common Stock or any
other “reference security” (as defined in Rule 100 of Regulation M under the
1934 Act (“Regulation M”)) whether to facilitate the sale or resale of the
Shares or otherwise, and has taken no action which would directly or indirectly
violate Regulation M.

(o) All Necessary Permits. Except as disclosed in the General Disclosure
Package, the Company and each subsidiary possess such valid and current
certificates, authorizations, approvals, exemptions and/or permits issued by the
appropriate state, federal or foreign regulatory agencies or bodies necessary to
conduct their respective businesses, and neither the Company nor any subsidiary
has received, or has any reason to believe that it will receive, any notice of
proceedings relating to the revocation or modification of, or non-compliance
with, any such certificate, authorization or permit which, singly or in the
aggregate, if the subject of an unfavorable decision, ruling or finding, would
reasonably be expected to result in a Material Adverse Change.

(p) Title to Property. The Company and each of its subsidiaries has good and
marketable title to all of the real and personal property and other assets
reflected as owned in the financial statements referred to in Section 1(d) above
(or elsewhere in any Applicable Prospectus), in each case free and clear of any
security interests, mortgages, liens, encumbrances, equities, adverse claims and
other defects, except such as do not materially and adversely affect the value
of such property and do not materially interfere with the use made or proposed
to be made of such property by the Company or such subsidiary. To the Company’s
knowledge, the real property, improvements, equipment and personal property held
under lease by the Company or any subsidiary are held under valid and
enforceable leases, with such exceptions as are not material and do not
materially interfere with the use made or proposed to be made of such real
property, improvements, equipment or personal property by the Company or such
subsidiary.

(q) Company Not an “Investment Company”. The Company is not and, after giving
effect to the offering and sale of the Shares and the application of the
proceeds therefrom as described under “Use of Proceeds” in each Applicable
Prospectus, will not be required to register as an “investment company,” as such
term is defined in the Investment Company Act of 1940, as amended, and will not
be an entity “controlled” by an “investment company” within the meaning of such
Act.

(r) Compliance with Environmental Laws. Except as described in each Applicable
Prospectus and except as would not reasonably be expected to, singly or in the
aggregate, result in a Material Adverse Change, (i) neither the Company nor any
of its subsidiaries is in violation of any federal, state, local or foreign
statute, law, rule, regulation, ordinance, code, policy or rule of common law or
any judicial or administrative interpretation thereof, including any judicial or
administrative order, consent, decree or judgment, relating to pollution or
protection of human health, the environment (including, without limitation,
ambient air, surface water, groundwater, land surface or subsurface strata) or
wildlife, including, without limitation, laws and regulations relating to the
release or threatened release of chemicals, pollutants, contaminants, wastes,
toxic substances, hazardous substances, petroleum or petroleum products
(collectively, “Hazardous Materials”) or to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
Hazardous Materials (collectively, “Environmental Laws”), (ii) the Company and
its subsidiaries have all permits, authorizations and approvals required under
any applicable Environmental Laws and are each in compliance with their
requirements, (iii) there are no pending or, to the Company’s knowledge,
threatened administrative, regulatory or judicial actions, suits, demands,
demand letters, claims, liens, notices of noncompliance or violation,
investigation or proceedings relating to any Environmental Law against the
Company or any of its subsidiaries and (iv) there are no events or circumstances
of which the Company

 

6



--------------------------------------------------------------------------------

is aware that might reasonably be expected to form the basis of an order for
clean-up or remediation, or an action, suit or proceeding by any private party
or governmental body or agency, against or affecting the Company or any of its
subsidiaries relating to Hazardous Materials or any Environmental Laws.

(s) No Applicable Registration or Other Similar Rights. There are no persons
with registration or other similar rights to have any equity or debt securities
registered for sale under a Registration Statement or included in the offering
contemplated by this Agreement, except for such rights as have been duly waived.

(t) Company’s Accounting System. The Company and each of its subsidiaries make
and keep accurate books and records and maintain a system of internal accounting
controls sufficient to provide reasonable assurance that (i) transactions are
executed in accordance with management’s general or specific authorization;
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles as
applied in the United States and to maintain accountability for assets;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; and (iv) the recorded accountability for assets is
compared with existing assets at reasonable intervals and appropriate action is
taken with respect to any differences. Except as disclosed in the General
Disclosure Package, the Company is not aware of any material weakness in the
Company’s internal control over financial reporting (whether or not remediated)
and since the most recent fiscal year-end, there has been no change in the
Company’s internal control over financial reporting that has materially
affected, or is reasonably likely to materially affect, the Company’s internal
control over financial reporting.

(u) S-3 Eligibility. At the time the Registration Statement was originally
declared effective and at the time the Company’s Annual Report on Form 10-K for
the year ended December 31, 2011 (the “Annual Report”) was filed with the
Commission, the Company met the then applicable requirements for use of Form S-3
under the 1933 Act. The Company is eligible to offer and sell securities under
the Registration Statement (including the offer and sale of the Shares). At the
earliest time after the filing of the Registration Statement that the Company or
another offering participant made a bona fide offer (within the meaning of Rule
164(h)(2) under the 1933 Act) of the Shares, the Company was not an “ineligible
issuer” as defined in Rule 405 under the 1933 Act.

(v) Brokers. Except as contemplated by this Agreement or any Terms Agreement,
there is no broker, finder or other party that is entitled to receive from the
Company any brokerage or finder’s fee or other fee or commission as a result of
any transactions contemplated by this Agreement or any Terms Agreement.

(w) [Reserved].

(x) Deemed Representation. Any certificate signed by any officer of the Company
delivered to the Agent or to counsel for the Agent pursuant to or in connection
with this Agreement or any Terms Agreement shall be deemed a representation and
warranty by the Company to the Agent as to the matters covered thereby as of the
date or dates indicated in such certificate.

(y) Compliance with the Sarbanes-Oxley Act. There is and has been no failure on
the part of the Company and any of the Company’s directors or officers, in their
capacities as such, to comply with any provision of the Sarbanes-Oxley Act of
2002 and the rules and regulations promulgated in connection therewith,
including Section 402 relating to loans and Sections 302 and 906 relating to
certifications.

(z) Tax Law Compliance. The Company and its consolidated subsidiaries have
timely filed all federal, state and foreign income and franchise tax returns
required to be filed or have obtained extensions thereof and have timely paid
all taxes (including, without limitation, any estimated taxes) required to be
paid by any of them and, if due and payable, any related or similar assessment,
fine or penalty levied against any of them except as may be being contested in
good faith and by appropriate proceedings. The Company has made adequate
charges, accruals and reserves in the applicable financial statements referred
to in Section 1(d) above in respect of all federal, state and foreign income and
franchise taxes for all periods as to which the tax liability of the Company or
any of its consolidated subsidiaries has not been finally determined.

 

7



--------------------------------------------------------------------------------

(aa) Insurance. Each of the Company and its subsidiaries are insured by
recognized, financially sound and reputable institutions with policies in such
amounts and with such deductibles and covering such risks as are generally
deemed adequate and customary for their businesses including, but not limited
to, policies covering real and personal property owned or leased by the Company
and its subsidiaries against theft, damage, destruction and acts of vandalism
and policies covering the Company and its subsidiaries for product liability
claims and clinical trial liability claims. The Company has no reason to believe
that it or any subsidiary will not be able (i) to renew its existing insurance
coverage as and when such policies expire or (ii) to obtain comparable coverage
from similar institutions as may be necessary or appropriate to conduct its
business as now conducted and at a cost that would not result in a Material
Adverse Change. During the past three years, the Company has not been denied any
insurance coverage material to the Company which it has sought or for which it
has applied.

(bb) Statistical and Market-Related Data. The statistical, demographic and
market-related data included in each Registration Statement and each Applicable
Prospectus are based on or derived from sources that the Company believes to be
reliable and accurate or represent the Company’s good faith estimates that are
made on the basis of data derived from such sources.

(cc) No Unlawful Contributions or Other Payments. Neither the Company nor any of
its subsidiaries nor, to the Company’s knowledge, any employee or agent of the
Company or any subsidiary, has made any contribution or other payment to any
official of, or candidate for, any federal, state or foreign office in violation
of any law or of the character required to be disclosed in each Registration
Statement and each Applicable Prospectus.

(dd) Disclosure Controls and Procedures; Deficiencies in or Changes to Internal
Control Over Financial Reporting. The Company has established and maintains
disclosure controls and procedures (as defined in 1934 Act Rules 13a-15(e) and
15d-15(e)), which (i) are designed to ensure that material information relating
to the Company, including its consolidated subsidiaries, is made known to the
Company’s principal executive officer and its principal financial officer by
others within those entities, particularly during the periods in which the
periodic reports required under the 1934 Act are being prepared; (ii) have been
evaluated by management of the Company for effectiveness as of the end of the
Company’s most recent fiscal quarter; and (iii) the Company’s principal
executive officer and principal financial officer concluded to be effective at
the reasonable assurance level. Based on the most recent evaluation of its
disclosure controls and procedures, except as disclosed in the General
Disclosure Package, the Company is not aware of (i) any significant deficiencies
or material weaknesses in the design or operation of internal control over
financial reporting which are reasonably likely to adversely affect the
Company’s ability to record, process, summarize and report financial information
or (ii) any fraud, whether or not material, that involves management or other
employees who have a significant role in the Company’s internal control over
financial reporting. The Company is not aware of any change in its internal
control over financial reporting that has occurred during its most recent fiscal
quarter that has materially affected, or is reasonably likely to materially
affect, the Company’s internal control over financial reporting.

(ee) Stock Exchange Listing. The shares of Common Stock are registered pursuant
to Section 12(b) of the 1934 Act and are listed on the Nasdaq Global Market, and
the Company has taken no action designed to, or likely to have the effect of,
terminating the registration of the shares of Common Stock under the 1934 Act or
delisting the shares from the Nasdaq Global Market, nor has the Company received
any notification that the Commission or the Nasdaq Global Market is
contemplating terminating such registration or listing.

(ff) Related Party Transactions. There are no business relationships or
related-party transactions involving the Company or any of its subsidiaries or
any other person required to be described in each Applicable Prospectus which
have not been described as required. The General Disclosure Package contains in
all material respects the same description of the matters set forth in the
preceding sentence contained in each Applicable Prospectus.

(gg) FINRA Matters. All of the information provided to the Agent or to counsel
for the Agent by the Company, its officers and directors and the holders of any
securities (debt or equity) or options to acquire any

 

8



--------------------------------------------------------------------------------

securities of the Company in connection with letters, filings or other
supplemental information provided to FINRA pursuant to FINRA Rule 5110 or the
National Association of Securities Dealers Inc. (the “NASD”) Conduct Rule 2710
or 2720 is true, complete and correct. Neither the Company nor, to the knowledge
of the Company, any of its affiliates (within the meaning of the NASD Conduct
Rule 2720(f)(1)) directly or indirectly controls, is controlled by, or is under
common control with, or is an associated person (within the meaning of Article I
Section 1(ee) of the By-laws of FINRA) of, any member of FINRA. To the Company’s
knowledge, there are no affiliations with FINRA among the Company’s officers or
directors.

(hh) ERISA Compliance. The Company and its subsidiaries and any “employee
benefit plan” (as defined under the Employee Retirement Income Security Act of
1974, as amended, and the regulations and published interpretations thereunder
(collectively, “ERISA”)) established or maintained by the Company, its
subsidiaries or their “ERISA Affiliates” (as defined below) are in compliance in
all material respects with ERISA. “ERISA Affiliate” means, with respect to the
Company or a subsidiary, any member of any group of organizations described in
Sections 414(b),(c),(m) or (o) of the Internal Revenue Code of 1986, as amended,
and the regulations and published interpretations thereunder (the “Code”) of
which the Company or such subsidiary is a member. Except as described in the
General Disclosure Package, no “reportable event” (as defined under ERISA) has
occurred or is reasonably expected to occur with respect to any “employee
benefit plan” established or maintained by the Company, its subsidiaries or any
of their ERISA Affiliates. Except as described in the General Disclosure
Package, no “employee benefit plan” established or maintained by the Company,
its subsidiaries or any of their ERISA Affiliates, if such “employee benefit
plan” were terminated, would have any “amount of unfunded benefit liabilities”
(as defined under ERISA). Except as described in the General Disclosure Package,
neither the Company, its subsidiaries nor any of their ERISA Affiliates has
incurred or reasonably expects to incur any liability under (i) Title IV of
ERISA with respect to termination of, or withdrawal from, any “employee benefit
plan” or (ii) Sections 412, 4971, 4975 or 4980B of the Code. Each “employee
benefit plan” established or maintained by the Company, its subsidiaries or any
of their ERISA Affiliates that is intended to be qualified under Section 401(a)
of the Code is so qualified and, except as described in the General Disclosure
Package, nothing has occurred, whether by action or failure to act, which would
reasonably be expected to result in the loss of such qualification.

(ii) No Outstanding Loans or Other Extensions of Credit. Except as described in
the General Disclosure Package, since the adoption of Section 13(k) of the 1934
Act, neither the Company nor any of its subsidiaries has extended or maintained
credit, arranged for the extension of credit, or renewed any extension of
credit, in the form of a personal loan, to or for any director or executive
officer (or equivalent thereof) of the Company and/or such subsidiary except for
such extensions of credit as are expressly permitted by Section 13(k) of the
1934 Act.

(jj) Compliance with Laws. The Company has not been advised, and has no reason
to believe, that it and each of its subsidiaries are not conducting business in
compliance with all applicable laws, rules and regulations of the jurisdictions
in which it is conducting business, except where failure to be so in compliance
would not result in a Material Adverse Change. Except as described in the
General Disclosure Package, the Company has not received any FDA Form 483,
notice of adverse finding, warning letter, untitled letter or other
correspondence or notice from the U.S. Food and Drug Administration or any other
governmental authority alleging or asserting noncompliance with any laws
applicable to the Company.

(kk) Clinical Trials. The studies, tests and preclinical and clinical trials
conducted by or on behalf of the Company and its subsidiaries were and, if still
pending, are being conducted in compliance with experimental protocols,
procedures and controls pursuant to accepted professional scientific standards
and all applicable laws and authorizations, including, without limitation, the
Federal Food, Drug and Cosmetic Act and the rules and regulations promulgated
thereunder, except where the failure to be in compliance has not resulted and
would not reasonably be expected to result in a Material Adverse Change; the
descriptions of the results of such studies, tests and trials contained in any
Applicable Prospectus are accurate and complete in all material respects and
fairly present the data derived from such studies, tests and trials; except to
the extent disclosed in any Applicable Prospectus, the Company is not aware of
any studies, tests or trials, the results of which the Company believes
reasonably call into question the study, test, or trial results described or
referred to in any Applicable Prospectus when viewed in the context in which
such results are described and the clinical state of development; and the
Company and its subsidiaries have not received any notices or correspondence
from any applicable governmental authority requiring the termination, suspension
or material modification of any studies, tests or preclinical or clinical trials
conducted by or on behalf of the Company or its subsidiaries.

 

9



--------------------------------------------------------------------------------

(ll) Dividend Restrictions. No subsidiary of the Company is prohibited or
restricted, directly or indirectly, from paying dividends to the Company, or
from making any other distribution with respect to such subsidiary’s equity
securities or from repaying to the Company or any other subsidiary of the
Company any amounts that may from time to time become due under any loans or
advances to such subsidiary from the Company or from transferring any property
or assets to the Company or to any other subsidiary.

(mm) Foreign Corrupt Practices Act. Neither the Company nor any of its
subsidiaries nor, to the Company’s knowledge, any director, officer, agent,
employee, affiliate or other person acting on behalf of the Company or any of
its subsidiaries is aware of or has taken any action, directly or indirectly,
that has resulted or would result in a violation of the Foreign Corrupt
Practices Act of 1977, as amended, and the rules and regulations thereunder (the
“FCPA”), including, without limitation, making use of the mails or any means or
instrumentality of interstate commerce corruptly in furtherance of an offer,
payment, promise to pay or authorization of the payment of any money, or other
property, gift, promise to give, or authorization of the giving of anything of
value to any “foreign official” (as such term is defined in the FCPA) or any
foreign political party or official thereof or any candidate for foreign
political office, in contravention of the FCPA; and the Company and its
subsidiaries and, to the Company’s knowledge, the Company’s affiliates have
conducted their respective businesses in compliance with the FCPA and have
instituted and maintain policies and procedures designed to ensure, and which
are reasonably expected to continue to ensure, continued compliance therewith.

(nn) Money Laundering Laws. The operations of the Company and its subsidiaries
are, and have been conducted at all times, in compliance with applicable
financial recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all applicable jurisdictions, the rules and regulations thereunder and any
related or similar applicable rules, regulations or guidelines, issued,
administered or enforced by any governmental agency (collectively, the “Money
Laundering Laws”) and no action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the Company
or any of its subsidiaries with respect to the Money Laundering Laws is pending
or, to the Company’s knowledge, threatened.

(oo) OFAC. Neither the Company nor any of its subsidiaries nor, to the Company’s
knowledge, any director, officer, agent, employee, affiliate or person acting on
behalf of the Company or any of its subsidiaries is currently subject to any
U.S. sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and the Company will not directly or indirectly
use the proceeds of this offering, or lend, contribute or otherwise make
available such proceeds to any subsidiary, joint venture partner or other person
or entity, for the purpose of financing the activities of any person currently
subject to any U.S. sanctions administered by OFAC.

(pp) FINRA Filing Exemption. To enable the Agent to rely on FINRA Rule
5110(b)(7)(C)(i), (i) the Company was subject to the requirements of Section 12
or 15(d) of the 1934 Act and filed all the material required to be filed
pursuant to Sections 13, 14 or 15(d) for a period of at least thirty-six
calendar months immediately preceding the date of this Agreement; (ii) the
Company filed in a timely manner all reports required to be filed pursuant to
Section 13, 14 or 15(d) of the 1934 Act during the twelve calendar months and
any portion of a month immediately preceding the date of this Agreement;
(iii) the last reported sale price of the Company’s common stock on the Nasdaq
Global Market on November 6, 2012 was $3.44; (iv) as of such date, there were
greater than 50,000,000 shares of the Company’s common stock outstanding and
held by non-affiliates of the Company; and (v) the Company has annual trading
volume of 3 million shares or more.

(qq) Offering Materials Furnished to Agent. If so requested by the Agent, the
Company will deliver to the Agent two complete copies of the Registration
Statement, each amendment thereto and any Rule 462(b) Registration Statement and
of each consent and certificate of experts filed as a part thereof.

 

10



--------------------------------------------------------------------------------

(rr) Distribution of Offering Material By the Company. The Company has not
distributed and will not distribute, prior to the completion of the Agent’s
distribution of the Shares, any offering material in connection with the
offering and sale of the Shares pursuant to this Agreement other than the Basic
Prospectus, the General Disclosure Package, the Prospectus, any free writing
prospectus reviewed and consented to by the Agent, or the Registration
Statement.

Section 2. Sale and Delivery of Shares.

(a) Subject to the terms and conditions set forth herein, the Company agrees to
issue and sell through the Agent acting as sales agent or directly to the Agent
acting as principal from time to time, and the Agent agrees to use its
commercially reasonable efforts to sell as sales agent for the Company, the
Shares, up to the amounts that may be specified in any Terms Agreement or as
otherwise specified by the Company pursuant to Section 2(b). Sales of the
Shares, if any, through the Agent acting as sales agent or directly to the Agent
acting as principal will be made by means of ordinary brokers’ transactions on
the Nasdaq Global Market, in privately negotiated transactions or otherwise at
market prices prevailing at the time of sale, at prices related to prevailing
market prices or at negotiated prices. Anything to the contrary notwithstanding
in this Agreement, without the Company’s prior written consent (which may
include explicit authorization in a Terms Agreement), the Agent may not place
Shares (a) by any method other than those deemed to be an “at the market”
offering as defined in Rule 415 of the 1933 Act, including without limitation
sales made through the Nasdaq Global Market, on any other existing trading
market for the Common Stock or to or through a market maker, (b) in privately
negotiated transactions, or (c) for its own account as principal. The Agent
shall effect any sales of Shares in accordance with applicable state and federal
laws, rules and regulations and the rules of the Nasdaq Stock Market and
otherwise in accordance with the terms of the applicable Terms Agreement.
Nothing contained herein restricts, nor may be deemed to restrict, the Company
from undertaking another offering of its securities pursuant to a separate
registration under the 1933 Act (or an exemption from such registration), or
another offering under the Registration Statement, provided the Company complies
with Section 3(p).

(b) Subject to the applicable Terms Agreement or instructions to sell shares
delivered pursuant to this Section 2(b), the Shares to be sold pursuant to this
Agreement are to be sold on a daily basis or otherwise as shall be agreed to by
the Company and the Agent on that trading day (other than a day on which the
Nasdaq Global Market is scheduled to close prior to its regular weekday closing
time, each, a “Trading Day”) that the Company has satisfied its obligations
under Section 6 of this Agreement and that the Company has instructed the Agent
to make such sales; provided that, so long as the Company’s Common Stock is not
an “actively-traded security” within the meaning of Rule 101(c)(1) of Regulation
M, in connection with the Agent’s initiation of research reports about the
Company, the Agent may, in its reasonable discretion, by notice to the Company,
delay the start of sales activity under this Agreement or any Terms Agreement by
up to two Trading Days as is reasonably necessary to ensure compliance with
Regulation M and any other applicable legal or regulatory requirements. On any
Trading Day, the Company may instruct the Agent by telephone (confirmed promptly
by telecopy or email, which confirmation will be promptly acknowledged by the
Agent) as to the maximum number of Shares to be sold by the Agent on such day
(in any event not in excess of the number available for issuance under the
Prospectus and the currently effective Registration Statement) and the minimum
price per Share at which such Shares may be sold. Subject to the terms and
conditions hereof, the Agent shall use its commercially reasonable efforts to
sell as sales agent all of the Shares so designated by the Company and in the
manner and on the terms designated by the Company. The Company and the Agent
each acknowledge and agree that (A) there can be no assurance that the Agent
will be successful in selling the Shares, (B) the Agent will incur no liability
or obligation to the Company or any other person or entity if they do not sell
Shares for any reason other than a failure by the Agent to use its commercially
reasonable efforts consistent with its normal trading and sales practices and
applicable law and regulations to sell such Shares as required by this
Agreement, and (C) the Agent shall be under no obligation to purchase Shares on
a principal basis except as otherwise specifically agreed by each of the Agent
and the Company pursuant to a Terms Agreement. In the event of a conflict
between the terms of this Agreement and the terms of a Terms Agreement, the
terms of such Terms Agreement will control.

(c) Notwithstanding the foregoing, the Company shall not authorize the issuance
and sale of, and the Agent as sales agent shall not be obligated to use its
commercially reasonable efforts to sell, any Shares (i) at a price lower than
the minimum price therefor authorized from time to time, or (ii) in a number in
excess of the number of Shares authorized from time to time to be issued and
sold under this Agreement, in each case, by the

 

11



--------------------------------------------------------------------------------

Company’s board of directors, or a duly authorized committee thereof, and
notified to the Agent in writing. In addition, the Company may, upon notice to
the Agent, suspend the offering of the Shares or the Agent may, upon notice to
the Company, suspend the offering of the Shares with respect to which the Agent
is acting as sales agent for any reason and at any time; provided, however, that
such suspension or termination shall not affect or impair the parties’
respective obligations with respect to the Shares sold hereunder prior to the
giving of such notice. Any notice given pursuant to the preceding sentence may
be given by telephone (confirmed promptly by telecopy or email, which
confirmation will be promptly acknowledged).

(d) The gross sales price of any Shares sold pursuant to this Agreement by the
Agent acting as sales agent of the Company shall be the market price prevailing
at the time of sale for shares of the Company’s Common Stock sold by the Agent
on the Nasdaq Global Market or other existing trading market for the Common
Stock, or, if agreed to by the Company, at prices relating to prevailing market
prices or at negotiated prices. The compensation payable to the Agent for sales
of Shares with respect to which the Agent acts as sales agent shall be equal to
2.5% of the gross sales price of the Shares for amounts of Shares sold pursuant
to this Agreement. The Company may also sell Shares to the Agent, acting as
principal, at a price agreed upon with the Agent at the relevant Applicable Time
and pursuant to a separate Terms Agreement. The remaining proceeds, after
further deduction for any transaction fees imposed by any governmental,
regulatory or self-regulatory organization in respect of such sales, shall
constitute the net proceeds to the Company for such Shares (the “Net Proceeds”).
The Agent shall notify the Company as promptly as practicable if any deduction
referenced in the preceding sentence will be required.

(e) If acting as a sales agent hereunder, the Agent shall provide written
confirmation to the Company promptly following the close of trading on the
Nasdaq Global Market, each day in which Shares are sold under this Agreement
setting forth the number of Shares sold on such day, the aggregate gross sales
proceeds of the Shares, the Net Proceeds to the Company and the compensation
payable by the Company to the Agent with respect to such sales.

(f) Under no circumstances shall the aggregate offering price or number, as the
case may be, of Shares sold pursuant to this Agreement and any Terms Agreement
exceed the aggregate offering price or number, as the case may be, of shares of
Common Stock (i) set forth in the preamble paragraph of this Agreement,
(ii) available for issuance under the Prospectus and the then currently
effective Registration Statement or (iii) authorized from time to time to be
issued and sold under this Agreement or any Terms Agreement by the Company’s
board of directors, or a duly authorized committee thereof, and notified to the
Agent in writing. In addition, under no circumstances shall any Shares with
respect to which the Agent acts as sales agent be sold in an amount exceeding
the number of shares of authorized and unissued shares of Common Stock
immediately prior to such sale.

(g) Settlement for sales of Shares pursuant to this Section 2 will occur on the
third business day that is also a Trading Day following the trade date on which
such sales are made, unless another date shall be agreed to by the Company and
the Agent (each such day, a “Settlement Date”). On each Settlement Date, the
Shares sold through the Agent for settlement on such date shall be delivered by
the Company to the Agent against payment of the Net Proceeds from the sale of
such Shares. Settlement for all Shares shall be effected by book-entry delivery
of Shares to the Agent’s account at The Depository Trust Company against
payments by the Agent of the Net Proceeds from the sale of such Shares in same
day funds delivered to an account designated by the Company. If the Company
shall default on its obligation to deliver Shares on any Settlement Date, the
Company shall, in addition to any indemnification obligation pursuant to
Section 7, pay the Agent any commission to which it would otherwise be entitled
absent such default.

(h) Notwithstanding any other provision of this Agreement, the Company and the
Agent agree that no sales of Shares shall take place, and the Company shall not
request the sale of any Shares that would be sold, and the Agent shall not be
obligated to sell, during any period in which the Company is, or would
reasonably be deemed to be, in possession of material non-public information.

(i) Any obligation of the Agent to use its commercially reasonable efforts to
sell the Shares on behalf of the Company as sales agent shall be subject to the
continuing accuracy of the representations and warranties of the Company herein,
to the performance by the Company of its obligations hereunder and to the
continuing satisfaction of the additional conditions specified in Section 6 of
this Agreement.

 

12



--------------------------------------------------------------------------------

Section 3. Covenants. The Company agrees with the Agent:

(a) During any period when the delivery of a prospectus is required in
connection with the offering or sale of Shares (whether physically or through
compliance with Rule 153 or 172, or in lieu thereof, a notice referred to in
Rule 173(a) under the 1933 Act), (i) to make no further amendment or any
supplement to the Registration Statement or the Prospectus (other than an
amendment or supplement relating to an offering of the Company’s securities
which is unrelated to the offering of the Shares hereunder) prior to any
Settlement Date which shall be disapproved by the Agent promptly after
reasonable notice thereof and to advise the Agent, promptly after it receives
notice thereof, of the time when any amendment to the Registration Statement has
been filed or becomes effective or any amendment or supplement to the Prospectus
(other than an amendment or supplement relating to an offering of the Company’s
securities which is unrelated to the offering of the Shares hereunder) has been
filed and to furnish the Agent with copies thereof, (ii) to file promptly all
other material required to be filed by the Company with the Commission pursuant
to Rule 433(d) under the 1933 Act, (iii) to file promptly all reports and any
definitive proxy or information statements required to be filed by the Company
with the Commission pursuant to Section 13(a), 13(c), 14 or 15(d) of the 1934
Act, (iv) to advise the Agent, promptly after it receives notice thereof, of the
issuance by the Commission of any stop order or of any order preventing or
suspending the use of the Prospectus or other prospectus in respect of the
Shares, of the suspension of the qualification of the Shares for offering or
sale in any jurisdiction, of the initiation or threatening of any proceeding for
any such purpose, or of any request by the Commission for the amending or
supplementing of the Registration Statement or the Prospectus or for additional
information, and (v) in the event of the issuance of any such stop order or of
any such order preventing or suspending the use of the Prospectus in respect of
the Shares or suspending any such qualification, to promptly use its
commercially reasonable efforts to obtain the withdrawal of such order; and in
the event of any such issuance of a notice of objection, promptly to take such
reasonable steps as may be necessary to permit offers and sales of the Shares by
the Agent, which may include, without limitation, amending the Registration
Statement or filing a new registration statement, at the Company’s expense
(references herein to the Registration Statement shall include any such
amendment or new registration statement).

(b) Promptly from time to time to take such action as the Agent may reasonably
request to qualify the Shares for offering and sale under the securities laws of
such jurisdictions as the Agent may request and to comply with such laws so as
to permit the continuance of sales and dealings therein in such jurisdictions
for as long as may be necessary to complete the sale of the Shares, provided
that in connection therewith the Company shall not be required to qualify as a
foreign corporation or to file a general consent to service of process in any
jurisdiction; and to promptly advise the Agent of the receipt by the Company of
any notification with respect to the suspension of the qualification of the
Shares for offer or sale in any jurisdiction or the initiation or threatening of
any proceeding for such purpose.

(c) During any period when the delivery of a prospectus is required (whether
physically or through compliance with Rules 153 or 172, or in lieu thereof, a
notice referred to in Rule 173(a) under the 1933 Act) in connection with the
offering or sale of Shares, the Company will make available to the Agent, as
soon as practicable after the execution of this Agreement, and thereafter from
time to time furnish to the Agent, copies of the most recent Prospectus in such
quantities and at such locations as the Agent may reasonably request for the
purposes contemplated by the 1933 Act. During any period when the delivery of a
prospectus is required (whether physically or through compliance with Rules 153
or 172, or in lieu thereof, a notice referred to in Rule 173(a) under the 1933
Act) in connection with the offering or sale of Shares, and if at such time any
event shall have occurred as a result of which the Prospectus as then amended or
supplemented would include an untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made when such Prospectus
is delivered, not misleading, or, if for any other reason it shall be necessary
during such same period to amend or supplement the Prospectus or to file under
the 1934 Act any document incorporated by reference in the Prospectus in order
to comply with the 1933 Act or the 1934 Act, to notify the Agent and to file
such document and to prepare and furnish without charge to the Agent as many
written and electronic copies as the Agent may from time to time reasonably
request of an amended Prospectus or a supplement to the Prospectus which will
correct such statement or omission or effect such compliance.

(d) To make generally available to its securityholders as soon as practicable,
but in any event not later than sixteen months after the effective date of the
Registration Statement (as defined in Rule 158(c) under the 1933 Act), an
earnings statement of the Company and its subsidiaries (which need not be
audited) complying with Section 11(a) of the 1933 Act and the rules and
regulations of the Commission thereunder (including, at the option of the
Company, Rule 158).

 

13



--------------------------------------------------------------------------------

(e) To pay the required Commission filing fees relating to the Shares within the
time required by Rule 456(b)(1) under the 1933 Act and otherwise in accordance
with Rules 456(b) and 457(r) under the 1933 Act.

(f) To use the Net Proceeds received by it from the sale of the Shares pursuant
to this Agreement and any Terms Agreement in the manner specified in the General
Disclosure Package.

(g) In connection with the offering and sale of the Shares, the Company will
file with the Nasdaq Global Market all documents and notices, and make all
certifications, required by the Nasdaq Global Market of companies that have
securities that are listed on the Nasdaq Global Market and will maintain such
listings.

(h) To not take, directly or indirectly, and to cause its affiliates to refrain
from taking, any action designed to cause or result in, or that has constituted
or might reasonably be expected to constitute, under the 1934 Act or otherwise,
the stabilization or manipulation of the price of any securities of the Company
to facilitate the sale or resale of the Shares.

(i) In each Annual Report on Form 10-K or Quarterly Report on Form 10-Q filed by
the Company in respect of any quarter in which sales of Shares were made by or
through the Agent under this Agreement or any Terms Agreement (each date on
which any such document is filed, and any date on which an amendment to any such
document is filed, a “Company Periodic Report Date”), the Company shall set
forth with regard to such quarter the number of Shares sold through the Agent
under this Agreement or any Terms Agreement and the Net Proceeds received by the
Company with respect to sales of Shares pursuant to this Agreement or any Terms
Agreement.

(j) On or prior to the date of this Agreement, on or prior to the date on which
the Company first instructs the Agent to sell Shares pursuant to Section 2(b)
hereof or the date of the first Terms Agreement, as applicable (the “First Sales
Instruction Date”) and, after the First Sales Instruction Date, at each time the
Shares are delivered to the Agent as principal on a Settlement Date and promptly
after each (i) date the Registration Statement or the Prospectus shall be
amended or supplemented (other than (1) by an amendment or supplement providing
solely for the determination of the terms of the Shares, (2) in connection with
the filing of a prospectus supplement that contains solely the information set
forth in Section 3(i), (3) in connection with the filing of any current reports
on Form 8-K (other than any current reports on Form 8-K which contain financial
statements, supporting schedules or other financial data of the type required to
be filed by the Company pursuant to Regulation S-X of the 1933 Act, including
any current report on Form 8-K under Item 2.02 of such form that is considered
“filed” under the 1934 Act) or (4) by a prospectus supplement relating to the
offering of other securities (including, without limitation, other shares of
Common Stock)) (each such date, a “Registration Statement Amendment Date”) and
(ii) Company Periodic Report Date, the Company will furnish or cause to be
furnished forthwith to the Agent a certificate dated the date of delivery to the
Agent, in a form reasonably satisfactory to the Agent to the effect that the
statements contained in the certificate referred to in Section 6(d) of this
Agreement which were last furnished to the Agent are true and correct at the
time of such amendment, supplement or filing, as the case may be, as though made
at and as of such time (except that such statements shall be deemed to relate to
the Registration Statement, the Disclosure Package and the Prospectus as amended
and supplemented to such time) or, in lieu of such certificate, a certificate of
the same tenor as the certificate referred to in said Section 6(d), but modified
as necessary to relate to the Registration Statement and the Prospectus as
amended and supplemented, or to the document incorporated by reference into the
Prospectus, to the time of delivery of such certificate. As used in this
paragraph, to the extent there shall be an Applicable Time on or following the
date referred to in clause (i) or (ii) above, promptly shall be deemed to be any
time on or prior to the next succeeding Applicable Time.

(k) On or prior to the date of this Agreement, on or prior to the First Sales
Instruction Date and, after the First Sales Instruction Date, at each time the
Shares are delivered to the Agent as principal on a Settlement Date and promptly
after each (i) Registration Statement Amendment Date and (ii) Company Periodic
Report Date, the Company will furnish or cause to be furnished to the Agent the
written opinion of Cooley LLP (“Cooley”) or other counsel to the Company
reasonably satisfactory to the Agent, in the form attached hereto as
Exhibit 3(k)-1, and the written opinion of Sughrue Mion PLLC (“Sughrue”) or
other counsel to the Company reasonably satisfactory to the Agent, in the form
attached hereto as Exhibit 3(k)-3, in each case dated the date of delivery to
the Agent, and in each

 

14



--------------------------------------------------------------------------------

case modified as necessary to relate to the Registration Statement, the General
Disclosure Package and the Prospectus as amended and supplemented, or to the
document(s) incorporated by reference into the Prospectus, to the time of
delivery of such opinion and/or letter. In addition, on or prior to the First
Sales Instruction Date and, after the First Sales Instruction Date, at each time
the Shares are delivered to the Agent as principal on a Settlement Date and
promptly after each (i) Registration Statement Amendment Date and (ii) Company
Periodic Report Date, the Company will furnish or cause to be furnished to the
Agent the letter of Cooley, or other counsel to the Company reasonably
satisfactory to the Agent, in the form attached hereto as Exhibit 3(k)-2 and the
letter of Sughrue, or other counsel reasonably satisfactory to the Agent, in the
form attached hereto as Exhibit 3(k)-3, in each case dated the date of delivery
to the Agent, and in each case modified as necessary to relate to the
Registration Statement, the General Disclosure Package and the Prospectus as
amended and supplemented, or to the document(s) incorporated by reference into
the Prospectus, to the time of delivery of such letter or, in lieu of such
letter, counsel last furnishing such letter to the Agent shall furnish the Agent
with a letter substantially to the effect that the Agent may rely on such last
letter to the same extent as though each were dated the date of such letter
authorizing reliance (except that statements in such last letter shall be deemed
to relate to the Registration Statement and the Prospectus as amended and
supplemented to the time of delivery of such letter authorizing reliance). As
used in this paragraph, to the extent there shall be an Applicable Time on or
following the date referred to in clause (i) or (ii) above, promptly shall be
deemed to be any time on or prior to the next succeeding Applicable Time.

(l) On or before the First Sales Instruction Date and, after the First Sales
Instruction Date, at each time the Shares are delivered to the Agent as
principal on a Settlement Date and promptly after each (i) Registration
Statement Amendment Date and (ii) Company Periodic Report Date, the Company will
cause Ernst & Young LLP, or other independent registered public accounting firm
reasonably satisfactory to the Agent, to furnish to the Agent a letter, dated
the date of delivery to the Agent, as the case may be, in form and substance
reasonably satisfactory to the Agent and its counsel, containing statements and
information of the type ordinarily included in accountants’ “comfort letters” to
underwriters with respect to the financial statements of the Company and its
subsidiaries included or incorporated by reference in the Registration
Statement, the General Disclosure Package and the Prospectus, but modified as
necessary to relate to the Registration Statement, the Disclosure Package and
the Prospectus, as amended and supplemented, or to the document(s) incorporated
by reference into the Prospectus, to the date of such letter. As used in this
paragraph, to the extent there shall be an Applicable Time on or following the
date referred to in clause (i) or (ii) above, promptly shall be deemed to be any
time on or prior to the next succeeding Applicable Time.

(m) The Company consents to Stifel Nicolaus trading in the Company’s Common
Stock for Stifel Nicolaus’ own account and for the account of its clients at the
same time as sales of Shares occur pursuant to this Agreement or any Terms
Agreement, provided that at all times the Agent is in compliance with Regulation
M under the 1934 Act with respect to the Common Stock and provided further that
in no event shall the Agent trade the Common Stock for its or its affiliates’
proprietary accounts.

(n) [Reserved].

(o) The Company will cooperate timely with any reasonable due diligence review
conducted by the Agent or its counsel from time to time in connection with the
transactions contemplated hereby or in any Terms Agreement, including, without
limitation, and upon reasonable notice providing information and making
available documents and appropriate corporate officers, during regular business
hours and at the Company’s principal offices, as the Agent may reasonably
request.

(p) During the time instructions to sell shares delivered pursuant to
Section 2(b) hereof or any Terms Agreement is in effect, the Company will not,
without giving the Agent at least three business days’ prior written notice
specifying the nature of the proposed sale and the date of such proposed sale
(1) offer, pledge, publicly announce the intention to sell, sell, contract to
sell, sell any option or contract to purchase, purchase any option or contract
to sell, grant any option, right or warrant for the sale of, lend or otherwise
transfer or dispose of, directly or indirectly, any shares of Common Stock or
securities convertible into or exchangeable or exercisable for or repayable with
Common Stock, or file any registration statement under the 1933 Act with respect
to any of the foregoing (other than a shelf registration statement under Rule
415 under the 1933 Act, a registration statement on Form S-8 or post-effective
amendment to the Registration Statement) or (2) enter into any swap or other
agreement or any transaction that transfers in whole or in part, directly or
indirectly, any of the economic consequence of

 

15



--------------------------------------------------------------------------------

ownership of the Common Stock, or any securities convertible into or
exchangeable or exercisable for or repayable with Common Stock, whether any such
swap or transaction described in clause (1) or (2) above is to be settled by
delivery of Common Stock or such other securities, in cash or otherwise. The
foregoing sentence shall not apply to (x) any securities issuable upon the
exercise or conversion of warrants, options, convertible securities or other
rights either in existence prior to the date of this Agreement or issued
thereafter in compliance with this Section 3(p), (y) the Shares to be offered
and sold through the Agent pursuant to this Agreement or any Terms Agreement and
(z) equity incentive awards approved by the board of directors of the Company or
any committee thereof or the issuance of Common Stock upon exercise thereof.

(q) If immediately prior to the third anniversary (the “Renewal Deadline”) of
the initial effective date of the Registration Statement, any of the Shares
remain unsold, the Company will, prior to the Renewal Deadline file, if it has
not already done so and is eligible to do so, an “automatic shelf registration
statement” (as defined in Rule 405 under the 1933 Act) relating to the Shares,
in a form reasonably satisfactory to the Agent. If the Company is not eligible
to file an automatic shelf registration statement, the Company will, prior to
the Renewal Deadline, if it has not already done so, file a new shelf
registration statement relating to the Shares, in a form reasonably satisfactory
to the Agent, and will use commercially reasonable efforts to cause such
registration statement to be declared effective within 60 days after the Renewal
Deadline. The Company will use commercially reasonable efforts to take all other
action necessary or appropriate to permit the issuance and sale of the Shares to
continue as contemplated in the expired registration statement relating to the
Shares. References herein to the Registration Statement shall include such new
automatic shelf registration statement or such new shelf registration statement,
as the case may be.

Section 4. Free Writing Prospectus.

(a) (i) The Company represents and agrees that without the prior consent of the
Agent (which consent may not be unreasonably withheld, delayed or conditioned),
it has not made and will not make any offer relating to the Shares that would
constitute a “free writing prospectus” as defined in Rule 405 under the 1933
Act; and

(ii) the Agent represents and agrees that, without the prior consent of the
Company (which consent may be given or withheld by the Company in its sole
discretion), it has not made and will not make any offer relating to the Shares
that would constitute a free writing prospectus required to be filed with the
Commission.

(b) The Company has complied and will comply with the requirements of Rule 433
under the 1933 Act applicable to any Issuer Free Writing Prospectus (including
any free writing prospectus identified in Section 4(a) hereof), including timely
filing with the Commission or retention where required and legending.

Section 5. Payment of Expenses. The Company covenants and agrees with the Agent
that the Company will pay or cause to be paid the following: (i) the fees,
disbursements and expenses of the Company’s counsel and accountants in
connection with the registration of the Shares under the 1933 Act and all other
expenses in connection with the preparation, printing and filing of the
Registration Statement, the Basic Prospectus, Prospectus Supplement, any Issuer
Free Writing Prospectus and the Prospectus and amendments and supplements
thereto and the mailing and delivering of copies thereof to the Agent; (ii) the
cost of printing or producing this Agreement or any Terms Agreement, any Blue
Sky and Legal Investment Memoranda, closing documents (including any
compilations thereof) and any other documents in connection with the offering,
purchase, sale and delivery of the Shares; (iii) all fees and expenses in
connection with listing the Shares on the Nasdaq Global Market; (iv) the cost of
preparing the Shares; (v) the costs and charges of any transfer agent or
registrar or any dividend distribution agent; and (vi) all other costs and
expenses incident to the performance of its obligations hereunder which are not
otherwise specifically provided for in this Section. The Company further
covenants and agrees with the Agent that the Company will pay or cause to be
paid the Pro Rata (as defined below) portion of the following (collectively, the
“Legal Expenses”): (i) all expenses in connection with the qualification of the
Shares for offering and sale under state securities laws as provided in
Section 3(b) hereof, including the reasonable fees and disbursements of counsel
for the Agent in connection with such qualification and in connection with the
Blue Sky and Legal Investment Surveys; (ii) any filing fees incident to, and the
reasonable fees and disbursements of counsel for the Agent in connection with,
any required review by FINRA of the terms of the sale of the Shares; and
(iii) the reasonable fees

 

16



--------------------------------------------------------------------------------

and expenses of counsel to the Agent in connection with this Agreement and the
offering contemplated hereby; provided that in no event shall the amount of
Legal Expenses reimbursable exceed $60,000 in the aggregate. The “Pro Rata”
amount shall be equal to the product obtained by multiplying (x) the amount of
such Legal Expenses, by (y) 1 minus the quotient of the aggregate offering price
of Shares previously sold, divided by the Maximum Offering Size. The Pro Rata
portion of the Legal Expenses shall be paid by the Company reasonably promptly
following the one (1) year anniversary of the date of this Agreement, or in the
event of any termination of this Agreement prior to such time, reasonably
promptly following such termination. In addition, in connection with any
termination of this Agreement following the one (1) year anniversary of this
Agreement, to the extent the Pro Rata portion of Legal Expenses that would be
reimbursable by the Company as of the date of such termination is less than the
previously reimbursed amount, the Agent shall reasonably promptly reimburse the
Company for any such difference. It is understood, however, that, except as
provided in this Section, and Section 7 hereof, the Agent will pay all of its
own costs and expenses, including the fees of its counsel, transfer taxes on
resale of any of the Shares by it, and any advertising expenses connected with
any offers it may make.

Section 6. Conditions of Agent’s Obligation. The obligations of the Agent
hereunder shall be subject, in its discretion, to the condition that all
representations and warranties and other statements of the Company herein or in
certificates of any officer of the Company delivered pursuant to the provisions
hereof are true and correct as of the time of the execution of this Agreement,
the date of any executed Terms Agreement and as of each Registration Statement
Amendment Date, Company Periodic Report Date, Applicable Time and Settlement
Date, to the condition that the Company shall have performed all of its
obligations hereunder theretofore to be performed, and the following additional
conditions:

(a) The Prospectus Supplement shall have been filed with the Commission pursuant
to Rule 424(b) under the 1933 Act on or prior to the date hereof and in
accordance with Section 3(a) hereof, any other material required to be filed by
the Company pursuant to Rule 433(d) under the 1933 Act shall have been filed
with the Commission within the applicable time periods prescribed for such
filings by Rule 433; no stop order suspending the effectiveness of the
Registration Statement or any part thereof shall have been issued and no
proceeding for that purpose shall have been initiated or threatened by the
Commission and no notice of objection of the Commission to the use of the form
of the Registration Statement or any post-effective amendment thereto pursuant
to Rule 401(g)(2) under the 1933 Act shall have been received; no stop order
suspending or preventing the use of the Prospectus or any Issuer Free Writing
Prospectus shall have been initiated or threatened by the Commission; and all
requests for additional information on the part of the Commission shall have
been complied with to the reasonable satisfaction of the Agent.

(b) The Company shall have complied with its obligations in Section 3(k) hereof.

(c) The Company shall have complied with its obligations in Section 3(l) hereof.

(d) (i) On each date on which the Company delivers instructions to sell shares
pursuant to Section 2(b) hereof, on the date of each Terms Agreement and on such
other dates as reasonably requested by Agent, the Company will furnish or cause
to be furnished promptly to the Agent a certificate of an officer in a form
reasonably satisfactory to the Agent stating (A) whether the Common Stock is an
“actively traded security” exempted from the requirements of Rule 101 of
Regulation M under the 9134 Act by subsection (c)(1) of such rule and (B) the
minimum price for the sale of such Shares pursuant to this Agreement and the
maximum number of Shares that may be issued and sold pursuant to this Agreement
or, alternatively, maximum gross proceeds from such sales, as authorized from
time to time by the Company’s board of directors or a duly authorized committee
thereof or, in connection with any amendment, revision or modification of such
minimum price or maximum Share number or amount, a new certificate with respect
thereto and (ii) on each date that the Company is obligated to deliver a
certificate to the Agent pursuant to Section 3(j), the Agent shall have received
a certificate of executive officers of the Company, one of whom shall be the
Chief Financial Officer, Chief Accounting Officer, Treasurer, or Executive Vice
President in the area of capital markets and investments, dated as of the date
thereof, to the effect that (A) there has been no Material Adverse Change since
the date as of which information is given in the General Disclosure Package and
the Prospectus as then amended or supplemented, (B) the representations and
warranties in Section 1 hereof are true and correct as of such date and (C) the
Company has complied with all of the agreements entered into in connection with
the transaction contemplated herein and satisfied all conditions on its part to
be performed or satisfied on or before the date of the certificate.

 

17



--------------------------------------------------------------------------------

(e) Since the date of the latest audited financial statements then included or
incorporated by reference in the General Disclosure Package and the Prospectus,
no Material Adverse Change shall have occurred.

(f) The Company shall have complied with the provisions of Section 3(c) hereof
with respect to the timely furnishing of prospectuses.

(g) On such dates as reasonably requested by the Agent, the Company shall have
conducted due diligence sessions, in form and substance satisfactory to the
Agent.

(h) All filings with the Commission required by Rule 424 under the 1933 Act to
have been filed by each Applicable Time or related Settlement Date shall have
been made within the applicable time period prescribed for such filing by Rule
424 (without reliance on Rule 424(b)(8)).

(i) The Shares shall have received approval for listing on the Nasdaq Global
Market prior to the first Settlement Date.

(j) Prior to any Settlement Date, the Company shall have furnished to the Agent
such further information, documents or certificates as the Agent may reasonably
request.

Section 7. Indemnification.

(a) The Company will indemnify and hold harmless the Agent against any losses,
claims, damages or liabilities, joint or several, to which the Agent may become
subject, under the 1933 Act or otherwise, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon an untrue statement or alleged untrue statement of a material fact
contained in the Registration Statement, the Basic Prospectus, the Prospectus
Supplement or the Prospectus or any amendment or supplement thereto, any Issuer
Free Writing Prospectus or any “issuer information” filed or required to be
filed pursuant to Rule 433(d) under the 1933 Act, or arise out of or are based
upon the omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein not misleading,
or arise out of or are based on the Company’s failure to deliver Shares on any
Settlement Date as required pursuant to Section 2(f), and will reimburse the
Agent for any legal or other expenses reasonably incurred by the Agent in
connection with investigating or defending any such action or claim as such
expenses are incurred; provided, however, that the Company shall not be liable
in any such case to the extent that any such loss, claim, damage or liability
arises out of or is based upon an untrue statement or alleged untrue statement
or omission or alleged omission made in the Registration Statement, the Basic
Prospectus, the Prospectus Supplement or the Prospectus, or any amendment or
supplement thereto, or any Issuer Free Writing Prospectus, in reliance upon and
in strict conformity with written information furnished to the Company by the
Agent expressly for use therein.

(b) The Agent will indemnify and hold harmless the Company against any losses,
claims, damages or liabilities to which the Company may become subject, under
the 1933 Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon an
untrue statement or alleged untrue statement of a material fact contained in the
Registration Statement, the Basic Prospectus, the Prospectus Supplement or the
Prospectus, or any amendment or supplement thereto, or any Issuer Free Writing
Prospectus, or arise out of or are based upon the omission or alleged omission
to state therein a material fact required to be stated therein or necessary to
make the statements therein not misleading, in each case to the extent, but only
to the extent, that such untrue statement or alleged untrue statement or
omission or alleged omission was made in the Registration Statement, the Basic
Prospectus, the Prospectus Supplement or the Prospectus, or any such amendment
or supplement thereto, or any Issuer Free Writing Prospectus, in reliance upon
and in strict conformity with written information furnished to the Company by
the Agent expressly for use therein; and will reimburse the Company for any
legal or other expenses reasonably incurred by the Company in connection with
investigating or defending any such action or claim as such expenses are
incurred.

(c) Promptly after receipt by an indemnified party under subsection (a) or
(b) above of notice of the commencement of any action, such indemnified party
shall, if a claim in respect thereof is to be made against the indemnifying
party under such subsection, notify the indemnifying party in writing of the
commencement thereof;

 

18



--------------------------------------------------------------------------------

but the omission so to notify the indemnifying party shall not relieve the
indemnifying party from any liability which it may have to any indemnified party
otherwise than under such subsection except and then only to the extent such
indemnifying party is materially prejudiced thereby. In case any such action
shall be brought against any indemnified party and it shall notify the
indemnifying party of the commencement thereof, the indemnifying party shall be
entitled to participate therein and, to the extent that it shall wish, jointly
with any other indemnifying party similarly notified, to assume the defense
thereof, with counsel satisfactory to such indemnified party (who shall not,
except with the consent of the indemnified party, be counsel to the indemnifying
party), and, after notice from the indemnifying party to such indemnified party
of its election so to assume the defense thereof, the indemnifying party shall
not be liable to such indemnified party under this Section 7 for any legal
expenses of other counsel or any other expenses, in each case subsequently
incurred by such indemnified party, in connection with the defense thereof other
than reasonable costs of investigation. No indemnifying party shall, without the
written consent of the indemnified party, effect the settlement or compromise
of, or consent to the entry of any judgment with respect to, any pending or
threatened action or claim in respect of which indemnification or contribution
may be sought hereunder (whether or not the indemnified party is an actual or
potential party to such action or claim) unless such settlement, compromise or
judgment (i) includes an unconditional release of the indemnified party from all
liability arising out of such action or claim and (ii) does not include a
statement as to or an admission of fault, culpability or a failure to act, by or
on behalf of any indemnified party.

(d) If the indemnification provided for in this Section 7 is unavailable to hold
harmless an indemnified party under subsection (a) or (b) above in respect of
any losses, claims, damages or liabilities (or actions in respect thereof)
referred to therein, then each indemnifying party shall contribute to the amount
paid or payable by such indemnified party as a result of such losses, claims,
damages or liabilities (or actions in respect thereof) in such proportion as is
appropriate to reflect the relative benefits received by the Company on the one
hand and the Agent on the other from the offering of the Shares to which such
loss, claim, damage or liability (or action in respect thereof) relates. If,
however, the allocation provided by the immediately preceding sentence is not
permitted by applicable law, then each indemnifying party shall contribute to
such amount paid or payable by such indemnified party in such proportion as is
appropriate to reflect not only such relative benefits but also the relative
fault of the Company on the one hand and the Agent on the other in connection
with the statements or omissions which resulted in such losses, claims, damages
or liabilities (or actions in respect thereof), as well as any other relevant
equitable considerations. The relative benefits received by the Company on the
one hand and the Agent on the other shall be deemed to be in the same proportion
as the total net proceeds from the offering (before deducting expenses) received
by the Company bear to the total commissions received by the Agent. The relative
fault shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by the Company
on the one hand or the Agent on the other and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The Company and the Agent agree that it would not be just
and equitable if contribution pursuant to this subsection (d) were determined by
pro rata allocation or by any other method of allocation which does not take
account of the equitable considerations referred to above in this subsection
(d). The amount paid or payable by an indemnified party as a result of the
losses, claims, damages or liabilities (or actions in respect thereof) referred
to above in this subsection (d) shall be deemed to include any legal or other
expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim. Notwithstanding the
provisions of this subsection (d), the Agent shall not be required to contribute
any amount in excess of the amount by which the total compensation received by
the Agent with respect to sales of the Shares sold by it to the public exceeds
the amount of any damages which the Agent has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission. No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the 1933 Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation.

(e) The obligations of the Company under this Section 7 shall be in addition to
any liability which the Company may otherwise have and shall extend, upon the
same terms and conditions, to the directors, officers, employees, attorneys and
agents of the Agent and to each person, if any, who controls the Agent within
the meaning of the 1933 Act and each broker dealer affiliate of the Agent; and
the obligations of the Agent under this Section 7 shall be in addition to any
liability which the Agent may otherwise have and shall extend, upon the same
terms and conditions, to each director, officer, employee, attorney and agent of
the Company and to each person, if any, who controls the Company within the
meaning of the 1933 Act.

 

19



--------------------------------------------------------------------------------

Section 8. Representations, Warranties and Agreements to Survive Delivery. The
respective indemnities, agreements, representations, warranties and other
statements of the Company and the Agent, as set forth in this Agreement or made
by or on behalf of them, respectively, pursuant to this Agreement, shall remain
in full force and effect, regardless of any investigation (or any statement as
to the results thereof) made by or on behalf of the Agent or any controlling
person of the Agent, or the Company, or any officer or director or controlling
person of the Company, and shall survive delivery of and payment for the Shares.

Section 9. No Advisory or Fiduciary Relationship. The Company acknowledges and
agrees that (i) the Agent is acting solely in the capacity of an arm’s length
contractual counterparty to the Company with respect to the offering of Shares
contemplated hereby (including in connection with determining the terms of such
offering) and (ii) the Agent has not assumed an advisory or fiduciary
responsibility in favor of the Company with respect to the offering contemplated
hereby or the process leading thereto (irrespective of whether the Agent has
advised or is currently advising the Company on other matters) or any other
obligation to the Company except the obligations expressly set forth in this
Agreement and (iii) the Company has consulted its own legal and financial
advisors to the extent it deemed appropriate. The Company agrees that it will
not claim that the Agent has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to the Company, in connection with
such transaction or the process leading thereto.

Section 10. Termination.

(a) The Company shall have the right, by giving written notice as hereinafter
specified, to terminate this Agreement in its sole discretion at any time. Any
such termination shall be without liability of any party to any other party,
except that (i) with respect to any pending sale through the Agent for the
Company, the obligations of the Company, including in respect of compensation of
the Agent, shall remain in full force and effect notwithstanding such
termination; and (ii) the provisions of Section 1, Section 5, Section 7 and
Section 8 of this Agreement shall remain in full force and effect
notwithstanding such termination.

(b) The Agent shall have the right, by giving written notice as hereinafter
specified, to terminate this Agreement in its sole discretion at any time. Any
such termination shall be without liability of any party to any other party,
except that (i) with respect to any pending sale through the Agent for the
Company, the obligations of the Agent shall remain in full force and effect
notwithstanding such termination; and (ii) the provisions of Section 1,
Section 5, Section 7 and Section 8 of this Agreement shall remain in full force
and effect notwithstanding such termination.

(c) Unless earlier terminated pursuant to this Section 10, this Agreement shall
automatically terminate upon the issuance and sale of all of the Shares through
the Agent on the terms and subject to the conditions set forth herein; provided
that any such termination pursuant to this clause (c) shall in all cases be
deemed to provide that Section 1, Section 5, Section 7 and Section 8 of this
Agreement shall remain in full force and effect.

(d) This Agreement shall remain in full force and effect until and unless
terminated pursuant to Section 10(a), (b) or (c) above or otherwise by mutual
agreement of the parties; provided that any such termination by mutual agreement
or pursuant to this clause (d) shall in all cases be deemed to provide that
Section 1, Section 5, Section 7 and Section 8 of this Agreement shall remain in
full force and effect.

(e) Any termination of this Agreement shall be effective on the date specified
in such notice of termination; provided that such termination shall not be
effective until the close of business on the date of receipt of such notice by
the Agent or the Company, as the case may be. If such termination shall occur
prior to the Settlement Date for any sale of Shares, such sale shall settle in
accordance with the provisions of Section 2(g) hereof.

(f) In the case of any purchase by the Agent pursuant to a Terms Agreement, the
Agent may terminate this Agreement, at any time at or prior to the Settlement
Date (i) if there has been, since the time of execution of this Agreement or
since the respective dates as of which information is given in the General
Disclosure Package or the Prospectus, any Material Adverse Change, or (ii) if
there has occurred any Material Adverse Change in the financial markets in the
United States or the international financial markets, any outbreak of
hostilities or escalation thereof or other calamity or crisis or any change or
development involving a prospective change in national or international
political, financial or economic conditions, in each case the effect of which is
such as to make it, in the judgment of

 

20



--------------------------------------------------------------------------------

the Agent, impracticable or inadvisable to market the Shares or to enforce
contracts for the sale of Shares, or (iii) if trading in any securities of the
Company has been suspended or materially limited by the Commission or the Nasdaq
Global Market, or if trading generally on the American Stock Exchange or the
NYSE or Nasdaq Global Market has been suspended or materially limited, or
minimum or maximum prices for trading have been fixed, or maximum ranges for
prices have been required, by any of said exchanges or by such system or by
order of the Commission, FINRA or any other governmental authority, or (iv) a
material disruption has occurred in commercial banking or securities settlement
or clearance services in the United States, or (v) if a banking moratorium has
been declared by either Federal or New York authorities.

Section 11. Notices. All statements, requests, notices and agreements hereunder
shall be in writing, and if to Stifel Nicolaus shall be delivered or sent by
mail, telex or facsimile transmission to:

Stifel, Nicolaus & Company, Incorporated

One South Street, 15th Floor

Baltimore, Maryland 21202

Fax No. (443) 224-1273

Attention: Syndicate Department

and if to the Company to:

Vical Incorporated

10390 Pacific Center Court

San Diego, CA 92121

Facsimile: (858) 646-1100

Attention: President and Chief Executive Officer

Any such statements, requests, notices or agreements shall take effect upon
receipt thereof.

Section 12. Parties. This Agreement shall be binding upon, and inure solely to
the benefit of, the Agent and the Company and, to the extent provided in
Sections 7 and 8 hereof, the officers, directors, employees, attorneys and
agents of the Company and the Agent and each person who controls the Company or
the Agent, and their respective heirs, executors, administrators, successors and
assigns, and no other person shall acquire or have any right under or by virtue
of this Agreement. No purchaser of Shares through the Agent shall be deemed a
successor or assign by reason merely of such purchase.

Section 13. Time of the Essence. Time shall be of the essence of this Agreement.
As used herein, the term “business day” shall mean any day when the Commission’s
office in Washington, D.C. is open for business.

Section 14. Waiver of Jury Trial. The Company and the Agent hereby irrevocably
waive, to the fullest extent permitted by applicable law, any and all right to
trial by jury in any legal proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby.

Section 15. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO ITS
PRINCIPLES OF CONFLICTS OF LAW.

Section 16. Counterparts. This Agreement and any Terms Agreement may be executed
by any one or more of the parties hereto and thereto in any number of
counterparts, each of which shall be deemed to be an original, but all such
respective counterparts shall together constitute one and the same instrument.
This Agreement and any Terms Agreement may be delivered by any party by
facsimile or other electronic transmission.

Section 17. Severability. The invalidity or unenforceability of any Section,
paragraph or provision of this Agreement shall not affect the validity or
enforceability of any other Section, paragraph or provision hereof. If any
Section, paragraph or provision of this Agreement is for any reason determined
to be invalid or unenforceable, there shall be deemed to be made such minor
changes (and only such minor changes) as are necessary to make it valid and
enforceable.

 

21



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Company a counterpart hereof, whereupon this
instrument, along with all counterparts, will become a binding agreement between
the Agent and the Company in accordance with its terms.

 

Very truly yours, VICAL INCORPORATED By:  

/s/ Jill Broadfoot

Name:   Jill Broadfoot Title:   Chief Financial Officer

Accepted as of the date hereof:

 

STIFEL, NICOLAUS & COMPANY, INCORPORATED By:  

/s/ Daniel J. Covatta

Name:   Daniel J. Covatta Title:   Managing Director



--------------------------------------------------------------------------------

Annex 1

VICAL INCORPORATED

Common Stock

($0.01 par value per share)

TERMS AGREEMENT

STIFEL, NICOLAUS & COMPANY, INCORPORATED

One South Street, 15th Floor

Baltimore, MD 21202

Attn: Syndicate Department

Ladies and Gentlemen:

Vical Incorporated, a Delaware corporation (the “Company”), proposes, subject to
the terms and conditions stated herein and in the At-the-Market Equity Offering
Sales Agreement, dated November 7, 2012 (the “Sales Agreement”), between the
Company and Stifel, Nicolaus & Company, Incorporated (the “Agent”), to issue and
sell to the Agent the securities specified and on the terms set forth in
Schedule I hereto (the “Purchased Securities”).

Each of the provisions of the Sales Agreement not specifically related to the
solicitation by the Agent, as agent of the Company, of offers to purchase
securities is incorporated herein by reference in its entirety, and shall be
deemed to be part of this Terms Agreement to the same extent as if such
provisions had been set forth in full herein. Each of the representations and
warranties set forth therein shall be deemed to have been made at and as of the
date of this Terms Agreement and the Applicable Time, except that each
representation and warranty in Section 1 of the Sales Agreement which makes
reference to the Prospectus (as therein defined) shall be deemed to be a
representation and warranty as of the date of the Sales Agreement in relation to
the Prospectus, and also a representation and warranty as of the date of this
Terms Agreement and the Settlement Date in relation to the Prospectus as amended
and supplemented to relate to the Purchased Securities.

Subject to the terms and conditions set forth herein and in the Sales Agreement
which are incorporated herein by reference, the Company agrees to issue and sell
to the Agent and the latter agrees to purchase from the Company the number of
shares of the Purchased Securities at the time and place and at the purchase
price set forth in Schedule I hereto.

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Company a counterpart hereof, whereupon this
instrument, along with all counterparts, will become a binding agreement between
the Agent and the Company in accordance with its terms.

 

A-1



--------------------------------------------------------------------------------

Very truly yours, VICAL INCORPORATED By:  

 

Name:   Title:  

 

Accepted as of the date hereof: STIFEL, NICOLAUS & COMPANY, INCORPORATED By:  

 

Name:   Title:  

 

A-2



--------------------------------------------------------------------------------

SCHEDULE I

 

A-3